                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

    CEDRIC DIXON,                                           )
                                                            )
          Plaintiff,                                        )
                                                            )    No. 3:20-cv-00991
    v.                                                      )
                                                            )    Judge Trauger
    METRO NASHVILLE POLICE DEP’T,                           )
    et al.,                                                 )
                                                            )
          Defendants.                                       )

                                        MEMORANDUM OPINION

         Cedric Dixon, an inmate of the Davidson County Sheriff’s Office in Nashville, Tennessee

proceeding pro se and in forma pauperis, has filed an amended complaint under 42 U.S.C. § 1983

against John Martens, Jennifer Lee, Brian Griffen, David Elliotte, Pam Mieles, Lee McDoyle, and

Karen Hunter, alleging violations of the plaintiff’s civil rights. (Doc. No. 1).

         The amended complaint is before the court for an initial review pursuant to the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

I.       Procedural History

         The plaintiff originally filed a pro se complaint under 42 U.S.C. § 1983 against twenty-

four defendants, alleging violations of his civil rights. (Doc. No. 1). By order and memorandum

opinion entered on December 23, 2020, the court found that the plaintiff’s claims pertaining to his

state criminal proceedings are barred by the doctrines of issue and claim preclusion and those

claims would be dismissed by subsequent order. 1 (Doc. Nos. 16 and 17). The court granted the


1
  The court found, that due to the length and obfuscation of the complaint, it would be laborious to parse each page to
identify every defendant against whom the plaintiff asserts claims related to his state criminal proceedings; further,
because the court directed the plaintiff to file an amended complaint, the court would dismiss all appropriate
defendants after the receipt and screening of the amended complaint. (Doc. No. 17 at 3 n.1).


                                                          1
plaintiff’s motions to amend the complaint (Doc. Nos. 5, 6, 8) and permitted the plaintiff to file a

single amended complaint that complies with Federal Rule of Civil Procedure Rule 8, except that

the plaintiff should not include any allegations pertaining to his state criminal charges or

proceedings. (Doc. No. 17). The plaintiff now has submitted that amended complaint. (Doc. No.

25). 2

II.      PLRA Screening Standard

         Under 28 U.S.C. § 1915(e)(2)(B), a court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).

         The Sixth Circuit has confirmed that the dismissal standard articulated by the Supreme

Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), “governs dismissals for failure to state a claim under those statutes because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

(6th Cir. 2010). Thus, to survive scrutiny on initial review, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is



2
  The amended complaint filed by the plaintiff as Docket No. 33 is identical in all aspects to the “Affidavit of
Complaint re 1 Complaint” (Doc. No. 25), which the court designated as the operative amended complaint by order
entered on May 7, 2021 (Doc. No. 32).

                                                       2
liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must

(1) view the complaint in the light most favorable to the plaintiff and (2) take all well-pleaded

factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir.

2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).

       A court must construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d

736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

III.   Section 1983 Standard

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United States; and (2) that

the deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.




                                                 3
IV.      Alleged Facts

         The amended complaint alleges that psychiatric nurse John Martens and “psych” social

worker Jennifer Lee engaged in racial discrimination, medical malpractice, and neglect towards

the plaintiff. Further, the amended complaint alleges that Martens and Lee conspired with Brian

Griffen and David Elliotte to violate the plaintiff’s Eighth Amendment rights by conducting

medicinal experiments on the plaintiff in an attempt to keep him from representing himself in court

proceedings. Martens forced the plaintiff to take “Depokat” 3 which has caused the plaintiff to

experience blurred visions, headaches, and dizziness. When the plaintiff complained about the

medication’s side effects, Martens doubled the dosage, which caused the plaintiff’s condition to

worsen. Martens later changed the medication to “SeraQuil”, 4 which has caused the plaintiff’s

“heart about to bust.” (Doc. No. 25 at 1). On January 19, 2021, the plaintiff’s heart rate went up to

106 and, by lunch the next day, to 116. On January 21, 2021, Martens changed the plaintiff’s

medication to Zyprexa and, soon after the plaintiff took the first dose, he experienced bladder and

kidney pain, and he is now urinating blood. According to the plaintiff, “Nothing is being done

about John Martens experimenting on me, using me for a lab rat, which violates my constitutional

rights.” (Id. at 1).

         The amended complaint further alleges that Martens, Lee, and Pamela Mieles refuse to

conduct a competency test on the plaintiff or let him leave unless he permits them to experiment

on him with medications. According to the plaintiff, only Whites are allowed to leave the facility.

In addition, Whites are given competency tests but not Blacks. The amended complaint suggests



3
 It is likely the plaintiff means Depakote, which is an anticonvulsant used to treat seizure disorders, certain psychiatric
conditions, and migraine headaches. See https://www.webmd.com/drugs/2/drug-1788/depakote-oral/details (last
visited on May 19, 2021).
4
  It is likely the plaintiff means Seroquel, which is a medication used to treat mental/mood conditions. See
https://www.webmd.com/drugs/2/drug-4718/seroquel-oral/details (last visited on May 19, 2021).

                                                            4
that the plaintiff is Black. He alleges that Lee refuses to obtain his legal work and other materials

for him which denies him access to the courts. Lee also reads his legal mail without his permission.

Griffen is “having the court force another lawyer” on the plaintiff. (Id. at 3). The plaintiff wants to

choose his own attorney.

        The plaintiff has contacted Lee McDoyle and Karen Hunter, and “nothing have [sic] been

done.” (Id.) The plaintiff has filed four grievances, and no one has taken any action on those

grievances. On January 22, 2021, Hunter told the plaintiff that she does not handle medical

malpractice, neglect, or abuse cases “but the Board says that’s her job.” (Id. at 5). McDoyle visited

the plaintiff and said he would file a complaint for the plaintiff but has not done so.

V.      Analysis

        The amended complaint alleges several claims against multiple defendants. 5 The court

will address each claim in turn.

        A.       Racial Discrimination Claims

        The amended complaint alleges that defendants Martens, Lee, and Mieles violated the

plaintiff’s Fourteenth Amendment right to be free from discrimination in violation of 42 U.S.C.

§ 1983. Specifically, the amended complaint alleges that these defendants administer competency

tests to Whites, which enables Whites to leave the facility, but not Blacks. The plaintiff has been

at the facility for over a week and has not received a competency test. He points to Martens having

administered a competency test to a “white guy in 7 days but not [the plaintiff].” (Doc. No. 25 at




5
  To the extent that any federal claims against these defendants remained after the court’s prior order and
memorandum, the plaintiff now abandons his federal claims against the Metro Nashville Police Department, Kyle D.
Parks, DDC Booking Officers, DDC Pretrial Officers, Commissioner Nashville DDC, Shaw Cunningham, A.
Cordova, DDC Classification, Nashville Criminal Courts, Mylissa Blackburn, R. Warren, Nathan Cates, f/n/u Hendry,
f/n/u Hilson, f/n/u William, Elaine Heard, Tim Dewyer, Diana Hurley, T.B.I., M.B., Aron Holt, and U.S. Marshall.

                                                       5
4). While never stating it outright, the complaint intimates that the plaintiff is Black. (Id. at 2)

(“This is Racial Discrimination.”).

       The Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution provides that “[n]o State shall . . . deny to any person within its jurisdiction the equal

protection of the laws.” U.S. Const. amend. XIV, § 1. The Equal Protection Clause is “in essence

‘a direction that all persons similarly situated should be treated alike.’” Robinson v. Jackson, 615

F. App'x 310, 314 (6th Cir. 2015) (quoting City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432,

439 (1985)). Thus, the threshold element of an equal protection claim is disparate treatment.

Scarbrough v. Morgan Cty. Bd. of Educ., 470 F.3d 250, 260 (6th Cir. 2006). A plaintiff must allege

that the government treated them disparately as compared to “similarly situated persons.” Center

for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011); see also Tree of Life

Christian Schs. v. City of Upper Arlington, 905 F.3d 357, 368 (6th Cir. 2018) (explaining that an

“equal protection” plaintiff must be similarly situated to his comparators “in all relevant respects”).

“[T]o establish an equal protection violation, a plaintiff must establish more than differential

treatment alone – a discriminatory intent or purpose is required.” Maye v. Klee, 915 F.3d 1076,

1085 (6th Cir. 2019) (citing Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252,

264-65 (1977)); Pleasant-Bey v. Tennessee, No. 3:19-cv-00486, 2020 WL 707584, at *9 (M.D.

Tenn. Feb. 12, 2020). Thus, a plaintiff states an equal protection claim by alleging “that (1) he

was treated disparately from similarly situated prisoners, and (2) the disparate treatment is the

result of intentional and purposeful discrimination.” Davis v. Heyns, No. 17-1268, 2017 WL

8231366, at *4 (6th Cir. Oct. 16, 2017) (quoting Robinson, 615 F. App'x at 314-15).

       Here, liberally construing the allegations of the complaint, the plaintiff contends that he is

being treated differently than other inmates because of his race. However, other than referencing



                                                  6
one “white guy”, the plaintiff provides no information about any comparators; therefore, the court

is unable to determine if this White inmate was similarly situated to the plaintiff. Further, the

plaintiff has not pled any specific factual allegations supporting a plausible inference of

discrimination. Although the complaint generally alleges that the plaintiff believes certain

defendants discriminated against him because of his race, the complaint does not include any

specific allegations as to what led the plaintiff to believe those actions were because of the

plaintiff’s race.   “It is incumbent upon a prisoner asserting an equal protection claim of racial

discrimination to prove the existence of some purposeful discrimination against him based upon

his race.” McClesky v. Kemp, 481 U.S. 279, 292 (1987). The plaintiff here has not done so.

Consequently, the court finds that the complaint fails to state colorable equal protection claims

under the Fourteenth Amendment against defendants Martens, Lee, and Mieles.

        B.      Cruel and Unusual Punishment

        Next, the complaint alleges that defendant Martens is violating the plaintiff’s Eighth

Amendment right to be free from cruel and unusual punishment in violation of 42 U.S.C. § 1983

by forcing the plaintiff to take certain medications with unwanted and dangerous side effects. In

addition, the plaintiff believes Martens is “experimenting” on the plaintiff and treating him as a

“lab rat.” (Doc. No. 25 at 1).

        The United States Supreme Court has held that deliberate indifference to serious medical

needs of prisoners constitutes the unnecessary and wanton infliction of pain proscribed by the

Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Brooks v. Celeste, 39 F.3d 125,

127 (6th Cir. 1994). A claim of deliberate indifference to a prisoner’s medical needs under the

Eighth Amendment has both an objective and subjective component. Rouster v. Cnty. of Saginaw,

749 F.3d 437, 446 (6th Cir. 2014). A plaintiff satisfies the objective component by alleging that



                                                 7
the prisoner had a medical need that was “sufficiently serious.” Id. (quoting Farmer, 511 U.S. at

834). A plaintiff satisfies the subjective component “by alleging facts which, if true, would show

that the official being sued subjectively perceived facts from which to infer substantial risk to the

prisoner, that he did in fact draw the inference, and that he then disregarded that risk.” Id.

Deliberate indifference “entails something more than mere negligence,” Farmer, 511 U.S. at 835,

but can be “satisfied by something less than acts or omissions for the very purpose of causing harm

or with knowledge that harm will result.” Id.

       Under these standards, “a complaint that a physician has been negligent in diagnosing or

treating a medical condition does not state a valid claim of medical mistreatment under the Eighth

Amendment. Medical malpractice does not become a constitutional violation merely because the

victim is a prisoner. In order to state a cognizable claim, a prisoner must allege acts or omissions

sufficiently harmful to evidence deliberate indifference to serious medical needs.” Estelle, 429

U.S. at 106. In addition, the Sixth Circuit distinguishes “between cases where the complaint

alleges a complete denial of medical care and those cases where the claim is that a prisoner

received inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976).

Where “a prisoner has received some medical attention and the dispute is over the adequacy of the

treatment, federal courts are generally reluctant to second guess medical judgments and to

constitutionalize claims which sound in state tort law.” Id. A prisoner’s difference of opinion

regarding diagnosis or treatment also does not rise to the level of an Eighth Amendment violation.

Estelle, 429 U.S. at 107. In sum, generally speaking, “[w]hen a prison doctor provides treatment,

albeit carelessly or inefficaciously, to a prisoner, he has not displayed a deliberate indifference to

the prisoner's needs, but merely a degree of incompetence which does not rise to the level of a

constitutional violation.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001).



                                                  8
       Here, while the plaintiff may believe that Martens is “experimenting” on the plaintiff and

using him as a “lab rat,” this allegation is wholly unsupported. The allegations concerning the

drugs Martens has prescribed for the plaintiff reflect a dispute over the adequacy of treatment or a

difference of opinion regarding diagnosis or treatment, neither of which rises to the level of an

Eighth Amendment violation. Westlake, 537 F.3d at 860 n.5. The plaintiff acknowledges that he

has received medical treatment; he just disagrees with the particular treatment provided by

Martens, including the medications prescribed. However, a prisoner’s difference of opinion

regarding diagnosis or treatment does not rise to the level of an Eighth Amendment violation.

Estelle, 429 U.S. at 107. Consequently, the allegations against Martens will be dismissed for failure

to state § 1983 claims upon which relief can be granted.

       C.      Conspiracy

       Next, the amended complaint alleges that Martens conspired with defendants Lee, Griffen,

Elliotte, and Mieles to conduct experiments on the plaintiff in an effort to keep him from

effectively representing himself in legal proceedings. As the Sixth Circuit Court of Appeals has

explained:

       A civil conspiracy is an agreement between two or more persons to injure another
       by unlawful action. Express agreement among all the conspirators is not necessary
       to find the existence of a civil conspiracy. Each conspirator need not have known
       all of the details of the illegal plan or all of the participants involved. All that must
       be shown is that there was a single plan, that the alleged coconspirator shared in the
       general conspiratorial objective, and that an overt act was committed in furtherance
       of the conspiracy that caused injury to the complainant.

Spadafore v. Gardner, 330 F.3d 849, 854 (6th Cir. 2003) (quoting Hooks v. Hooks, 771 F.2d 935,

943-44 (6th Cir. 1985)). Although circumstantial evidence may prove a conspiracy, “[i]t is well-

settled that conspiracy claims must be pled with some degree of specificity and that vague and

conclusory allegations unsupported by material facts will not be sufficient to state such a claim



                                                  9
under § 1983.” Id. (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987)). That

pleading standard is “relatively strict.” Fieger v. Cox, 524 F.3d 770, 776 (6th Cir. 2008). An

assertion, unaccompanied by supporting facts, that parties conspired with each other is a legal

conclusion that a court need not accept as true. Id. at 563-64 (collecting cases). Allegations of “a

plan or agreement to violate [the plaintiff's] constitutional rights” is required. Id. at 564.

        Here, the plaintiff’s allegation that defendants conspired with each other to experiment on

the plaintiff for the purpose of impairing his ability to represent himself in legal proceedings is

entirely devoid of supporting facts. The amended complaint does not sufficiently allege a claim

for civil conspiracy. Thus, these claims will be dismissed against defendants Lee, Griffen, Elliotte,

and Mieles.

        To the extent that the plaintiff attempts to bring claims under 42 U.S.C. § 1985, a § 1985

claim requires, among other things, that the accused conspirators enter the conspiracy “for the

purpose of depriving, either directly or indirectly, any person or class of persons of the equal

protection of the laws.” Vakilian v. Shaw, 335 F.3d 509, 518 (6th Cir. 2003) (quoting United Bd.

of Carpenters & Joiners v. Scott, 463 U.S. 825, 828-29 (1983) (internal quotation marks omitted)).

Thus, a plaintiff is required to “allege both a conspiracy and some class-based discriminatory

animus behind the conspirators’ action.” Pahssen v. Merrill Cmty. Sch. Dist., 668 F.3d 356, 367

(6th Cir. 2012) (quoting Newell v. Brown, 981 F.2d 880, 886 (6th Cir. 1992)). Furthermore, a

plaintiff must allege “that the alleged conspirators shared a common discriminatory objective.”

Pahssen, 668 F.3d at 368.

        Construing his pro se allegations liberally, the plaintiff alleges that defendants Lee, Griffen,

Elliotte, and Mieles conspired together in a common scheme or plan and to act, and the plaintiff

believes their actions were racially motivated. These two allegations in isolation, however, are



                                                  10
insufficient to state a § 1985 conspiracy claim. The complaint does not contain the required

allegation that defendants were motivated by a shared racial animus and, based upon that animus,

acted together to treat the plaintiff differently from another similarly-situated person. Thus, while

the complaint raises the issue of racial discrimination, it does not plausibly allege that the

defendants acted together with the purpose of discriminating against the plaintiff because of his

race. Because there are no colorable claims that defendants conspired with the required

discriminatory intent, the plaintiff’s § 1985 claims must be dismissed for failure to state a claim.

          D.     Access to the Courts

          The amended complaint alleges that defendant Lee, a social worker, refuses to obtain the

plaintiff’s legal work and other materials for him and reads the plaintiff’s legal mail without his

permission. (Doc. No. 25 at 3). These actions, claims the plaintiff, violate his right of access to the

courts.

          The law is well settled that a prisoner has a First Amendment right of access to the courts.

Bounds v. Smith, 430 U.S. 817, 821-823 (1977). The right of access to the courts requires prison

officials to ensure that inmates have access to the courts that is “adequate, effective and

meaningful.” Id. at 822. However, it is not enough for a plaintiff simply to claim that he was

denied access to the courts. To state a claim on which relief may be granted, a plaintiff must show

that a defendant’s conduct in some way prejudiced the filing or prosecution of a legal matter.

Walker, 771 F.2d at 932; Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996).

          In addition, “[a] prisoner's right to receive mail is protected by the First Amendment, but

prison officials may impose restrictions that are reasonably related to security or other legitimate

penological objectives.” Sallier v. Brooks, 343 F.3d 868, 873-74 (6th Cir. 2003) (citing Knop v.

Johnson, 977 F.2d 996, 1012 (6th Cir. 1992). A prison's security needs do not automatically trump



                                                  11
a prisoner's First Amendment right to receive mail, “especially correspondence that impacts upon

or has import for the prisoner's legal rights, the attorney-client privilege, or the right of access to

the courts.” Sallier, 343 F.3d at 873-74 (citing Kensu v. Haigh, 87 F.3d 172, 174 (6th Cir. 1996).

“Not all mail that a prisoner receives from a legal source will implicate constitutionally protected

legal mail rights. Indeed, even mail from a legal source may have little or nothing to do with

protecting a prisoner's access to the courts and other governmental entities to redress grievances

or with protecting an inmate's relationship with an attorney.” Id. at 874. A plaintiff cannot state a

claim based on jail staff reading his legal mail unless he pleads prejudice stemming from the

asserted violation, such as the late filing of a court document or the dismissal of an otherwise

meritorious claim. See Stanley v. Vining, 602 F.3d 767, 770 (6th Cir. 2010); Loyde v. Wilkes, No.

3:16-cv-00758, 2016 WL 3058484, at *5 (M.D. Tenn. May 31, 2016).

       Here, the plaintiff has not alleged that Lee prevented him from receiving or sending legal

mail. Neither has he alleged that he has been prejudiced in filing the instant lawsuit or has suffered

any litigation-related detriment to either this case or another case as a result of defendant Lee’s

actions. In fact, in this case alone, the plaintiff successfully has submitted a complaint with

seventeen pages of exhibits (Doc. No. 1), an application to proceed in forma pauperis (Doc. No.

2), an amended complaint (Doc. No. 30), and multiple motions, letters, affidavits, and notices

(Doc. Nos. 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 19, 20, 21, 22, 23, 25, 26, 27, 28, 29, 30).

Because the plaintiff has not shown that he sustained an actual injury in his efforts to litigate this

case or another case, his access to courts claims fail to state claims upon which relief may be

granted. These claims, therefore, will be dismissed.




                                                  12
        E.      Right to Counsel

        The amended complaint alleges that defendant Griffen “is having the court force another

lawyer” on the plaintiff. (Doc. No. 25 at 3). The plaintiff wants to choose his own attorney and

believes Griffen’s actions violate the plaintiff’s Sixth Amendment right to counsel.

        The Supreme Court has held that “an indigent’s right to appointed counsel exists only

where the litigant may lose his physical liberty if he loses the litigation.” Lassiter v. Dep’t of Social

Servs., 452 U.S. 18, 25 (1981). Thus, unlike criminal proceedings, there is no constitutional right

to an appointed counsel in a civil action, such as this action. Willett v. Wells, 469 F. Supp. 748,

751 (E.D. Tenn. 1977), aff’d, 595 F.2d 1227 (6th Cir. 1979); see Williamson v. Autorama, Inc.,

No. 91-5759, 947 F.2d 947 (6th Cir. 1991) (citing Willett favorably). To the extent the plaintiff’s

allegation relates to his state criminal proceedings, a “‘defendant relying on court-appointed

counsel has no constitutional right to the counsel of his choice.’” United States v. Powell, 847 F.3d

760, 780 n. 12 (6th Cir. 2017) (quoting Daniels v. Lafler, 501 F.3d 735, 740 (6th Cir. 2007)).

        Without more, the allegations of the amended complaint fail to state claim upon which

relief can be granted with respect to the plaintiff’s right to counsel. This claim will be dismissed.

        F.      Failure to Respond to Grievances

        The amended complaint alleges that the plaintiff has filed four grievances, and no one has

taken any action on those grievances. However, a failure to take corrective action in response to

an inmate grievance or complaint does not supply the necessary personal involvement for § 1983

liability. See George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against a prisoner on

an administrative complaint does not cause or contribute to the [constitutional] violation.”). See

Rizzo v. Goode, 423 U.S. 362, 371 (1976) (to establish the liability of any individual defendant,

the plaintiff must show that that particular defendant was personally involved in the activities



                                                   13
giving rise to the plaintiff's claims); Heyerman v. Cnty. of Calhoun, 680 F.3d 642, 647 (6th Cir.

2012) (“Persons sued in their individual capacities under § 1983 can be held liable based only on

their own unconstitutional behavior”); Murphy v. Grenier, 406 Fed. App'x 972, 974 (6th Cir. 2011)

(“Personal involvement is necessary to establish section 1983 liability.”).

        The amended complaint also alleges that defendants Lee McDoyle and Karen Hunter have

not taken legal action on the plaintiff’s behalf. While it is not made clear, it appears that McDoyle

and Hunter are attorneys. However, the plaintiff does not explain how these individuals, even

assuming they are attorneys, acted under color of state law in violation of the plaintiff’s

constitutional rights. These allegations fail to state § 1983 claims upon which relief may be

granted.

        G.       Medical Malpractice

        Finally, to the extent the amended complaint could be construed to allege state law claims

of medical malpractice and/or neglect against any named defendant, 28 U.S.C. § 1367(a) provides

that:

        [I]n any civil action of which the district courts have original jurisdiction, the
        district courts shall have supplemental jurisdiction over all other claims that are so
        related to claims in the action within such original jurisdiction that they form part
        of the same case or controversy . . . .

Id. The district court “may decline to exercise supplemental jurisdiction over a claim under

subsection (a) if . . . the district court has dismissed all claims over which it ha[d] original

jurisdiction . . . .” Id. at § (c)(3).

        Having dismissed the plaintiff’s federal claims, the court declines to exercise supplemental

jurisdiction to hear any state law claims set forth in the complaint. As such, any state law claims

asserted in the complaint will be dismissed without prejudice, to be filed, if the plaintiff so chooses,




                                                  14
in a Tennessee state court. The court makes no findings regarding the merit or timeliness of such

claims.

VI.       Conclusion

          Having screened the amended complaint pursuant to the PRLA, the court finds that the

plaintiff’s federal claims must be dismissed for failure to state claims upon which relief may be

granted under 42 U.S.C. § 1983. All federal claims and defendants named with respect to those

claims will be dismissed. 28 U.S.C. § 1915(e)(2). However, as to the plaintiff’s state law claims,

the court declines to exercise supplemental jurisdiction and will dismiss those claims without

prejudice, should the plaintiff wish to pursue them in state court.

          An appropriate order will be entered.


                                                  ____________________________________
                                                  Aleta A. Trauger
                                                  United States District Judge




                                                    15
